        Case 2:19-mj-05102-DUTY Document 10 Filed 12/03/19 Page 1 of 1 Page ID #:82
                                                                                   -,_._. _. . --
                                                                                                    FILED
                                                                                         ri ERK.U.S. DISTRI

                                                                                      '~' ~r- 3 2019                   ~
                                                                                                              CALIFORNIA
                                                                                                DISTi~IC~RF
                                                                                        CENTRAL                  DEPIjTY



                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                                     I cnsE NUMSER:

                                                    PLAINTIFF I     I~ ~ V~ ~ V
                               v.

     ~~                  ~ _ ~~ n                                         DECLARATION RE PASSPORT AND
                          I    ~„                                           OTHER TRAVEL DOCUMENTS
                               ~                  DEFENDANT.

I,                                                                                 declare that
                            (De en          t/Material Witness)


 ❑      I have never been issued any passport or other travel document by any country. I will not apply for a passport or
        other travel document during the pendency of this case.

Lam I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
'
    documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
    passport or other travel document during the pendency of this case.
 ❑      I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
        document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
        passport or other travel document during the pendency of this case.

 ❑      My passport and all other travel documents issued to me are in the possession of federal authorities. If any such
        document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
        Services Agency. I will not apply for a passport or other travel document during the pendency of this case.


I declare under penalty of perjury that the foregoing is true and correct.

               this `~'"°` ~       day of                         20 I~
at
                       `~          ~ (qty and State)
                                                                                  c~
                                                                          ~~
                                                                   Signature ofDefendant/Material Witness


Ifthe declarant is not an English speaker, include the following:
I,                                           , am fluent in written and spoken English and
languages. I accurately translated this form from English into
to declarant                                                       on this date.

Date:
                                                                   Interpreter

CR-37(OS/15)                          DECLARATION RE PASSPORT AND OTHER TRAVEL DOCUMENTS
